DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 07/12/2022. After a thorough
search, prosecution history, double patenting review and in view of the prior arts of record, claim 1 is allowed and its dependent claims.
EXAMINER’S AMENDMENT
With the consultation of Anh Nguyen (PE) an authorization for this examiner’s amendment was given in an interview with William Galliani (Registration No. 33885) on 07/19/2022. The application is amended as follows:1.	(Currently Amended) A system, comprising:
	a packet switch for routing network traffic, the packet switch including a system counter to increment a counter time in predetermined time segments to form system counter time domain data, time stamping logic to associate a received packet with the counter time, and an interval discriminator with a set of rules to assign a received packet to a selected interval counter of a set of interval counters based upon the counter time, the interval discriminator considers a timestamp associated with each incoming packet and decides which measurement interval the packet should be assigned,  where each interval counter in the set of interval counters has a unique starting system counter value and a unique ending system counter value and stores counter time snippets insufficient to express a date and time; and
	a computer connected to the packet switch, the computer including a memory with instructions executed by a processor to:
		associate the counter time with a time of day and thereby link the system counter time domain data to the time of day, and
		collect values from the set of interval counters to generate network traffic activity data.

2.	(Original) The system of claim 1 wherein the network traffic activity data includes a maximum data rate.

3.	(Original) The system of claim 1 wherein the network traffic activity data includes a minimum data rate.

4.	(Original) The system of claim 1 wherein the network traffic activity data includes a data rate standard deviation.

5.	(Original) The system of claim 1 wherein the network traffic activity data includes a time measurement of data rate over a pre-set threshold.

6.	(Original) The system of claim 1 wherein the network traffic activity data includes a time measurement of data rate below a pre-set threshold.

7.	(Original) The system of claim 1 wherein the network traffic activity data includes individual flow data. 

8.	(Original) The system of claim 1 wherein the computer includes instructions executed by the processor to derive an interval discriminator configuration.
Reasons for Allowance
The following is an Examiner’s reasons for allowance: claim 1 is allowed because the prior arts of record Bugenhagen (US20080049757) Kudo (US5179557) and Matsue (US20160370769) fail to anticipate or render obvious claim limitations, “an interval discriminator with a set of rules to assign a received packet to a selected interval counter of a set of interval counters based upon the counter time” , “the interval discriminator considers a timestamp associated with each incoming packet and decides which measurement interval the packet should be assigned” and “each interval counter in the set of interval counters has a unique starting system counter value and a unique ending system counter value and stores counter time snippets insufficient to express a date and time”. The prior arts of record Bugenhagen (US20080049757) Kudo (US5179557) and Matsue (US20160370769) taught System and method for synchronizing counters on an asynchronous packet communications network; Data packet communication system in which data packet transmittal is prioritized with queues having respective assigned priorities and frequency weighted counting of queue wait time; and Satellite radio signal receiver, electronic timepiece, date and time information acquiring method and recording medium.
Through further continued searching some relevant prior arts were located but do not
teach the above claim limitations, Papp (US7843843) teaches adaptive, application-aware selection of differentiated network services and Wolf (US6278694) teaches collecting and reporting monitoring data from remote network probes. The dependent claims 2-8 depend on the allowed claim 1, therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456             
                                                                                                                                                                                           /ANH NGUYEN/Primary Examiner, Art Unit 2456